DETAILED ACTION
This non-final rejection is responsive to the request for continued examination filed 30 August 2021.
Claims 29-32 are added. Claims 1, 6, 9, 14, 17, 22, and 26 are amended. Claims 2, 10, 18, and 23 are cancelled. No claims have been withdrawn. Therefore, claims 1, 3-9, 11-17, 19-22, and 24-32 are presently pending

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 August 2021 has been entered.

 Response to Arguments
Applicant's arguments filed 02 August 2021 have been fully considered but they are not persuasive. 
Regarding the rejection to claims 1-28 under 35 U.S.C. 101 as being directed to an abstract idea without significantly more; the Applicant argues that the amended independent claims 1, 9, 17, and 22 qualify as eligible subject matter, because they are not directed to an abstract idea under Step 2A (Remarks, p. 10).
In support, the Applicant argues that “the concepts related to configuring the first and second programmable processing components to compute the first and second non-linear 
The Examiner respectfully disagrees. The step of configuring is directed to the mental process of performing mathematical calculations. The limitation of performing the step of configuring simultaneously does not make it impossible for the step to be performed mentally with the use of a physical aid to help perform the mental step. For example, a system of equations may be solved at the same time, or simultaneously, using pencil and paper. The step of operating the computational network to generate an inference encompasses the mental process of judgement. Further, the genetically recited computer elements do not add a meaningful limitation to the abstract ideal they amount to simply implementing the abstract idea on a computer. Both the mental step of performing mathematical calculations and judgement are abstract concepts that have been identified to be patent-ineligible by the courts. The Applicant mentions that there is a specific and tangible application; however, the claims do not recite an application for the limitations.
The Applicant also argues that “the Office Action improperly analyzes the elements of independent claim 1 in isolation, parsing claim 1 into multiple alleged abstract ideas” (Remarks, p. 12).
The Examiner respectfully disagrees. Because the claim recites a series of steps that do not amount to more when taken as a whole, the Office Action analyzed the limitations as a series of steps, each of which represents abstract ideas. The limitation of performing the step of configuring simultaneously does not make it impossible for the step to be performed mentally with the use of a physical aid to help perform the mental step. For example, a system of equations may be solved at the same time, or simultaneously, using pencil and paper. Further, the genetically recited computer elements do not add a meaningful limitation to the abstract ideal they amount to simply implementing the abstract idea on a computer.
The Applicant continues by arguing that “the claims recite improvements to the asserted abstract idea”; for example, “processing efficiency may be increased and memory band width consumption of the computational network may be decreased” when computing different functions simultaneously (Remarks, p. 12).
The Examiner respectfully disagrees. The disclosed improvement in the Specification is not an improvement upon already conventional technology or processes at the time of filing. This technical solution describes improving the computational efficiency of computational networks through parallel computing, which was not unconventional for the art at the time of filing; so, the invention does not appear to improve upon already conventional technology or technological processes. See MPEP 2106.06(a).
The Applicant argues that “the combination of features of amended independent claims 1, 9, 17, and 22 are not such basic tools” and so “these concepts are not abstract and do not present the risk of preemption that warrants the exclusionary principle” (Remarks, p. 13).
The Examiner respectfully disagrees. The Applicant has not specified how the limitations of the independent claims recite anything more than abstract ideas, and so they cannot be considered basic tools of scientific and technological work.
The Applicant argues that “the subject matter of claims 1, 3-9, 11-17, 19-22, and 24-28 is patent eligible as any judicial exception recited in claims 1, 3-9, 11-17, 19-22, and 24-28 of the present application is integrated into a practical application” (Remarks, p. 14).
The Examiner respectfully disagrees. The disclosed improvement in the Specification is not an improvement upon already conventional technology or processes at the time of filing. This technical solution describes addressing the issue of computational complexity and compute resource consumption of computational networks through parallel computing, which was not unconventional for the art at the time of filing; so, the invention does not appear to improve upon already conventional technology or technological processes. See MPEP 2106.06(a).

Regarding the rejection to claims 1-28 under 35 U.S.C. 101 as being directed to an abstract idea without significantly more; the Applicant argues that claims 1-28 satisfy the inquiry of Step 2B, because they recite significantly more than any abstract idea (Remarks, p.15).
The Applicant argues that “amended independent claims 1, 9, 17, and 22 recite unconventional techniques of processing two different types of nonlinear functions simultaneously in a computational network that confine the claims to a useful application, and provide improvements to operate the computational network” (Remarks, p. 16).
The Examiner respectfully disagrees. The disclosed improvement in the Specification is not an improvement upon already conventional technology or processes at the time of filing. This technical solution describes addressing the issue of computational complexity and compute resource consumption, increasing processing efficiency, and decreasing memory bandwidth consumption of computational networks through parallel computing, which was not unconventional for the art at the time of filing; so, the invention does not appear to improve upon already conventional technology or technological processes. See MPEP 2106.06(a).

Regarding the rejection to claims 17-28 under 35 U.S.C. 101 as being directed to non-statutory subject matter; the Applicant is correct that the previous rejection to claims 22-28 had been withdrawn in the previous Office Action, and only claims 17-21 remain rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
 The Applicant argues that “amended independent claims 17 and dependent claims 19-21 do not include transitory computer-readable media” (Remarks, pp. 17-18).
The Examiner respectfully disagrees. Claims 17-21, as amended, are still being interpreted under 35 U.S.C. 112(f), because the claim limitations meet the three-prong test: 1) the claim limitation uses the term “means” for performing the claimed functions, 2) the term “means” is modified by functional language linked by the transition word “for”, and 3) the term “means” is not modified by sufficient structure, material, or acts for performing the claimed function. See also MPEP 2181, subsection V.

Applicant’s arguments with respect to the rejection of claims 1-28 under 35 U.S.C. 102 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claims 17-21 are directed to an apparatus comprising “means for receiving an input,” “means for configuring the first programmable processing component,” and “means for operating the computational network.” For each limitation, the term “means” is not modified by a structure. The Examiner has identified structure disclosed in the specification to support the recited functions in at least paragraphs [0032] and [0044]. The Applicant further submits paragraphs [0045]-[0050] and [0054]-[0058] and Figures 5B, 5C, and 6 as additional examples.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-9, 11-17, 19-22, and 24-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding claim 1, 
Step 1: The claim recites a method, one of four statutory categories.
Step 2A, prong 1: The claim recites the limitations “receiving an input,” which encompasses the mental process of gathering data; configuring programmable processing components to compute nonlinear functions, which encompasses the mental process of performing mathematical calculations; and operating the computational network to generate an inference based on outputs, which encompasses the mental process of judgement. The use of a physical aid (e.g., pencil and paper or a slide rule) to help perform a mental step (e.g., a mathematical calculation) does not negate the mental nature of the limitation, but simply accounts for variations in memory capacity from one person to another.
Step 2A, prong 2: This judicial exception is not integrated into a practical application.
First, the genetically recited computer elements do not add a meaningful limitation to the abstract idea; they amount to simply implementing the abstract idea on a computer. The computer elements (e.g., a first processing component, first and second programmable processing components) is recited as a high-level of generality such that it amounts to no more than performing the method using generic computer components. Accordingly, the additional elements do not integrate the abstract idea into a practical application, because it does not impose any meaningful limits on practicing the abstract idea.
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using processing components to perform the claimed steps amounts to simply implementing the abstract idea on a computer. Applying an exception using generic computer components cannot provide an inventive concept. Further, generally linking the use of the abstract idea to a particular technological environment or field of use (i.e., operating a computational network) is not enough to qualify as significantly more. The claims are not patent eligible.

Regarding claim 3, 
Step 1: The claim recites a method, one of four statutory categories.
Step 2A, prong 1: The claim further recites the limitation “configuring a second processing component to compute one or more linear functions,” which encompasses the mental process of performing mathematical calculations. The use of a physical aid (e.g., pencil and paper or a slide rule) to help perform a mental step (e.g., a mathematical calculation) does not negate the mental nature of the limitation, but simply accounts for variations in memory capacity from one person to another. 
Step 2A, prong 2: This judicial exception is not integrated into a practical application, as above.
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, as above.

Regarding claim 4, 
Step 1: The claim recites a method, one of four statutory categories.
Step 2A, prong 1: The claim further defines the nonlinear functions to “comprise activation functions,” which does not fundamentally alter the mental nature of the method.
Step 2A, prong 2: This judicial exception is not integrated into a practical application, as above.
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, as above.

Regarding claim 5, 
Step 1: The claim recites a method, one of four statutory categories.
Step 2A, prong 1: The claim further defines the nonlinear functions, wherein at least one of the nonlinear functions is an “approximated function,” which does not fundamentally alter the mental nature of the method.
Step 2A, prong 2: This judicial exception is not integrated into a practical application, as above.
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, as above.

Regarding claim 6, 
Step 1: The claim recites a method, one of four statutory categories.
Step 2A, prong 1: The claim further defines the configuring step to be “based at least in part on a control signal received,” which “controls the first processing component … based at least in part on the input.” These limitations do not fundamentally alter the mental nature of the method, as a control signal can be considered a signal sent in the mind.
Step 2A, prong 2: This judicial exception is not integrated into a practical application, as above.

Regarding claim 7, 
Step 1: The claim recites a method, one of four statutory categories.
Step 2A, prong 1: The claim further defines the first processing component to include “n programmable processing components,” where “each of the n programmable processing components [are configured] to compute a nonlinear function”; which does not fundamentally alter the mental nature of the method.
Step 2A, prong 2: This judicial exception is not integrated into a practical application, as above.
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, as above.

Regarding claim 8, 
Step 1: The claim recites a method, one of four statutory categories.
Step 2A, prong 1: The claim further defines the configuring step to comprise “setting at least one switch of at least one of [the programmable processing components] based at least in part on the input,” which does not fundamentally alter the mental nature of the method.
Step 2A, prong 2: This judicial exception is not integrated into a practical application, as above. 
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, as above.


Regarding claim 29, 
Step 1: The claim recites a method, one of four statutory categories.
Step 2A, prong 1: The claim further defines the control signal to be “generated by a second processing component that is configured to compute one or more linear functions,” which does not fundamentally alter the mental nature of the method.
Step 2A, prong 2: This judicial exception is not integrated into a practical application, as above. 
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, as above.

Regarding claim 30, 
Step 1: The claim recites a method, one of four statutory categories.
Step 2A, prong 1: The claim further defines that the control signal indicates “an application of the first nonlinear function or the second nonlinear function” and “is received by the first processing component along with the input,” which does not fundamentally alter the mental nature of the method.
Step 2A, prong 2: This judicial exception is not integrated into a practical application, as above. 
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, as above.

Regarding claim 32, 
Step 1: The claim recites a method, one of four statutory categories.
Step 2A, prong 1: The claim further defines the inference to comprise “an estimate of speech inferred from audio captured…or an estimate of characters inferred from one or more images captured,” which does not fundamentally alter the mental nature of the method.
Step 2A, prong 2: This judicial exception is not integrated into a practical application, as above. 
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, as above.

Regarding claims 9 and 11-16,
Step 1: The claim recites an apparatus, one of four statutory categories.
Step 2A, prong 1: Claims 9 and 11-16 are directed to an apparatus comprising a memory and at least one coupled processor to perform the method recited in claim 1 and 3-8, respectively. Therefore claims 9-16 are directed to mental processes constituting abstract ideas, as above.
Step 2A, prong 2: Claims 9 and 11-16 are directed to an apparatus comprising a memory and at least one coupled processor to perform the method recited in claim 1 and 3-8, respectively. Therefore the judicial exception is not integrated into a practical application, as above. 
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, as above.

Regarding claims 17, 19-21 and 31, claims 17, 19-21, and 31 recites an apparatus with functional modules that implement the method recited in claims 1 and 4-7. The functional modules do not include additional elements that amount to significantly more than the judicial exception. Therefore, claims 17, 19-21, and 31 are rejected under the same rationale as claims 1 and 4-7.
 
Regarding claims 22 and 24-28, claims 22 and 24-28 recites a non-transitory computer readable medium having executable code to implement the method recited in claims 1 and 4-8. The computer readable medium does not include additional elements that amount to significantly more than the judicial exception. Therefore, claims 22 and 24-28 are rejected under the same rationale as claims 1 and 4-8.

Claims 17 and 19-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to a signal per se. 
Claims 17 and 19-21 invoke claim interpretation under 35 U.S.C. § 112(f), and paragraph [0075] in the specification states that “computer-readable media may include transitory computer-readable media (e.g., a signal).” 
Claim interpretation affects the evaluation of both criteria for subject matter eligibility (i.e., the claimed invention must be to one of the four statutory categories and also must qualify as patent-eligible subject matter). For example, in Mentor Graphics v. EVE-USA, Inc., 851 F.3d 1275, 112 USPQ2d 1120 (Fed. Cir. 2017), claim interpretation was crucial to the court’s determination that claims to a "machine-readable medium" were not to a statutory category. In Mentor Graphics, the court interpreted the claims in light of the specification, which expressly defined the medium as encompassing "any data storage device" including random-access memory and carrier waves. Although random-access memory and magnetic tape are statutory media, carrier waves are not because they are signals similar to the transitory, propagating signals held to be non-statutory in Nuijten. 851 F.3d at 1294, 112 USPQ2d at 1133 (citing In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007)). Accordingly, because the broadest reasonable interpretation of the claims covered both subject matter that falls within a statutory category (the random-access memory), as well as subject matter that does not (the carrier waves), the claims as a whole were not to a statutory category and thus failed the first criterion for eligibility.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-7, 9, 11-15, 17, 19-22, 24-27, and 29-32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (“A parallel-fusion RNN-LSTM architecture for image caption generation,” 2016, ICIP, IEEE, pp. 4448-4452) (“Wang”).
Regarding claim 1, Wang teaches a method of a device operating a computational network (Wang, p. 4450, Section 3.1, “We train models with different hidden sizes and different types of RNN [recurrent neural network] units on a computer with Intel® Xeon® E5-2670 CPU.”), 
comprising: 
receiving an input at a first processing component, the first processing component comprising at least a first programmable processing component and a second programmable processing component (Wang, p. 4448, Fig. 1 and p. 4449, Section 2.2, “our approach employs a novel parallel-fusion architecture of RNNs and reaches the goal of decreasing complexity and increasing performance. … In forward-propagation process, those hidden layers [a first processing component comprising at least a first programmable processing component and a second programmable processing component] receive the same feature vectors from source data [an input] and accept respective outputs of hidden layers from previous time, and then transmit outputs of RNN unit to                         
                            
                                
                                    y
                                
                                
                                    t
                                
                            
                        
                     (see Eq.(3)) with corresponding ratios.”); 
configuring the first programmable processing component to compute a first nonlinear function and the second programmable processing component to compute a second nonlinear function, the first nonlinear function being different than the second nonlinear function, and the first nonlinear function being computed simultaneously with the second nonlinear function (Wang, p. 4449, Section 2.2, “In forward-propagation process, those hidden layers [see Eqs.(1)-(2)] receive the same feature vectors from source data and accept respective outputs of hidden layers from previous time, and then transmit outputs of RNN unit [the first nonlinear function being computed simultaneously with the second nonlinear function] to                         
                            
                                
                                    y
                                
                                
                                    t
                                
                            
                        
                     (see Eq.(3)) with corresponding ratios. … As shown in Fig.1, RNN unit1 and RNN unit2 are the same type of RNNs, and they could also be different. For instance, they may be a LSTM or a simple RNN unit.”); and 
operating the computational network to generate an inference based at least in part on simultaneous outputs of the first programmable processing component that computes the first nonlinear function, and the second programmable processing component that computes the second nonlinear function (Wang, p. 4449, Section 2.2, “In forward-propagation process, those hidden layers [see Eqs.(1)-(2)] receive the same feature vectors from source data and accept respective outputs of hidden layers from previous time, and then transmit outputs of RNN unit to                         
                            
                                
                                    y
                                
                                
                                    t
                                
                            
                        
                     (see Eq.(3)) with corresponding ratios.”).  

Regarding claim 3, Wang teaches the method of claim 1, further comprising configuring a second processing component to compute one or more linear functions (Wang, p. 4449, Section 2.2, Equations (4)-(5) disclose a second processing component to compute one or more linear functions.).

Regarding claim 4, Wang teaches the method of claim 1, wherein the first nonlinear function and the second nonlinear function comprise activation functions (Wang, p. 4449, Section 2.2, “In forward-propagation process, those hidden layers [see Eqs.(1)-(2), which comprise activation functions] receive the same feature vectors from source data and accept respective outputs of hidden layers from previous time, and then transmit outputs of RNN unit [the first nonlinear function being computed simultaneously with the second nonlinear function] to                                 
                                    
                                        
                                            y
                                        
                                        
                                            t
                                        
                                    
                                
                             (see Eq.(3)) with corresponding ratios. … As shown in Fig.1, RNN unit1 and RNN unit2 are the same type of RNNs, and they could also be different. For instance, they may be a LSTM or a simple RNN unit.”).

Regarding claim 5, Wang teaches the method of claim 4, wherein at least one of the first nonlinear function and the second nonlinear function is an approximated function (Wang, p. 4449, Section 2.2, “In forward-propagation process, those hidden layers [see Eqs.(1)-(2), which disclose at least one of the first nonlinear function and the second nonlinear function is an approximated function] receive the same feature vectors from source data and accept respective outputs of hidden layers from previous time, and then transmit outputs of RNN unit to                                 
                                    
                                        
                                            y
                                        
                                        
                                            t
                                        
                                    
                                
                             (see Eq.(3)) with corresponding ratios.”).

Regarding claim 6, Wang teaches the method of claim 1, wherein the configuring is based at least in part on a control signal received by the first processing component, and wherein the received control signal controls the first processing component to apply the first nonlinear function or the second nonlinear function, or both, based at least in part on the input (Wang, p. 4449, Section 2.2, “In forward-propagation process, those hidden layers [see Eqs.(1)-(2)] receive the same feature vectors from source data and accept respective outputs of hidden layers from previous time, and then transmit outputs of RNN unit to                                 
                                    
                                        
                                            y
                                        
                                        
                                            t
                                        
                                    
                                
                             (see Eq.(3)) with corresponding ratios.” Wang, p. 4450, Section 3.1, “We train models with different hidden sizes and different types of RNN units on a computer with Intel® Xeon® E5-2670 CPU.” It is implicit that the signals in a CPU configured to train the disclosed models comprise a control signal, which controls the first processing component to apply the nonlinear functions based at least in part on the input.).

Regarding claim 7, Wang teaches the method of claim 1, wherein the first processing component includes                                 
                                    n
                                
                             programmable processing components and further comprising configuring each of the                                 
                                    n
                                
                             programmable processing components to compute a nonlinear function (Wang, p. 4449, Section 2.2, “In forward-propagation process, those hidden layers [see Eqs.(1)-(2)] receive the same feature vectors from source data and accept respective outputs of hidden layers from previous time, and then transmit outputs of RNN unit to                                 
                                    
                                        
                                            y
                                        
                                        
                                            t
                                        
                                    
                                
                             (see Eq.(3)) with corresponding ratios. … As shown in Fig.1, RNN unit1 and RNN unit2 are the same type of RNNs, and they could also be different. For instance, they may be a LSTM or a simple RNN unit.”).

Regarding claims 9 and 11-15, claims 9 and 11-15 are directed to an apparatus for operating a computational network, comprising: a memory; and at least one processor coupled to the memory, the at least one processor being configured to perform the method recited in claims 1 and 3-7, respectively. Therefore, the rejection made to claims 1 and 3-7 are applied to claims 9 and 11-15.

Regarding claims 17, 19-21, and 31, claims 17, 19-21, and 31 are directed to an apparatus for operating a computational network comprising the method recited in claims 1 and 4-7, respectively. Therefore, the rejection made to claims 1 and 4-7 are applied to claims 17, 19-21, and 31.

Regarding claims 22 and 24-27, claims 22 and 24-27 are directed to a non-transitory computer readable medium having executable code for operating a computational network, the code comprising the method recited in claims 1 and 4-7, respectively. Therefore, the rejection made to claims 1 and 4-7 are applied to claims 22 and 24-27.

Regarding claim 29, Wang teaches the method of claim 6, wherein the control signal is generated by a second processing component that is configured to compute one or more linear functions (Wang, p. 4449, Section 2.2, “In forward-propagation process, those hidden layers [see Eqs.(1)-(2)] receive the same feature vectors from source data and accept respective outputs of hidden layers from previous time, and then transmit outputs of RNN unit to                                 
                                    
                                        
                                            y
                                        
                                        
                                            t
                                        
                                    
                                
                             (see Eq.(3)) with corresponding ratios. … Here [see Eqs. (4)-(5)], matrix                                 
                                    d
                                    y
                                
                             is softmax derivatives.                                 
                                    
                                        
                                            r
                                        
                                        
                                            1
                                        
                                    
                                
                             and                                 
                                    
                                        
                                            r
                                        
                                        
                                            2
                                        
                                    
                                
                             are ratios we mentioned above. We multiple gradients of softmax derivatives by the same ratio                                 
                                    {
                                    
                                        
                                            r
                                        
                                        
                                            1
                                        
                                    
                                    ,
                                    
                                        
                                            r
                                        
                                        
                                            2
                                        
                                    
                                    }
                                
                             for corresponding parts of hidden layers to maintain the balance of gradient update [an embodiment of the control signal generated by a second processing component] for each hidden unit.” Wang, p. 4450, Section 3.1, “We train models with different hidden sizes and different types of RNN units on a computer with Intel® Xeon® E5-2670 CPU.” It is implicit that the signals in a CPU configured to train the disclosed models comprise a control signal.).

Regarding claim 30, Wang teaches the method of claim 29, wherein the control signal, indicating an application of the first nonlinear function or the second nonlinear function, or both, based at least in part on the input, is received by the first processing component along with the input (Wang, p. 4449, Section 2.2, “In forward-propagation process, those hidden layers [see Eqs.(1)-(2)] receive the same feature vectors from source data and accept respective outputs of hidden layers from previous time, and then transmit outputs of RNN unit to                                 
                                    
                                        
                                            y
                                        
                                        
                                            t
                                        
                                    
                                
                             (see Eq.(3)) with corresponding ratios. … Here [see Eqs. (4)-(5)], matrix                                 
                                    d
                                    y
                                
                             is softmax derivatives.                                 
                                    
                                        
                                            r
                                        
                                        
                                            1
                                        
                                    
                                
                             and                                 
                                    
                                        
                                            r
                                        
                                        
                                            2
                                        
                                    
                                
                             are ratios we mentioned above. We multiple gradients of softmax derivatives by the same ratio                                 
                                    {
                                    
                                        
                                            r
                                        
                                        
                                            1
                                        
                                    
                                    ,
                                    
                                        
                                            r
                                        
                                        
                                            2
                                        
                                    
                                    }
                                
                             for corresponding parts of hidden layers to maintain the balance of gradient update [an embodiment of the control signal indicating an application of the first or second nonlinear functions] for each hidden unit [the hidden layers together disclosing the first processing component].” Wang, p. 4450, Section 3.1, “We train models with different hidden sizes and different types of RNN units on a computer with Intel® Xeon® E5-2670 CPU.” It is implicit that the signals in a CPU configured to train the disclosed models comprise a control signal.).

Regarding claim 32, Wang teaches the method of claim 1, wherein the inference comprises an estimate of speech inferred from audio captured by the device or an estimate of characters inferred from one or more images captured by the device, or both (Wang, p. 4449, Section 2, “The part of image representation is based on CNN [convolutional neural networks] while the part of caption generation is based on RNN structure. We apply them to extract image features and align visual and language data respectively.” See also, Wang, p. 4448, Fig. 1, which shows that images are input and captions, or an estimate of characters inferred, are output.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8, 16, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Chang et al. (“Recurrent Neural Networks Hardware Implementation on FPGA,” 04 Mar 2016, arXiv:1511.05552v4 [cs.NE], 7 pages) (“Chang”).
Regarding claim 8, Wang teaches the method of claim 1.
Wang does not appear to explicitly disclose the method, wherein the configuring comprises setting at least one switch of at least one of the first programmable processing component or the second programmable processing component based at least in part on the input.
However, Chang teaches the method, wherein the configuring comprises setting at least one switch of at least one of the first programmable processing component or the second programmable processing component based at least in part on the input (Chang, p. 4, Section IV-B, “The software populates the main memory with weight values and input vectors, and it controls the hardware module with a set of configuration registers [setting at least one switch]. The weight matrix have an extra element containing the bias value in the end of each row. The input vector contains an extra unity value so that the matrix-vector multiplication will only add the last element of the matrix row (bias addition). … The control software also needs to change the weights for different layers by setting different memory locations in the control registers.”).  
Both Wang and Chang are directed to implementing recurrent neural networks. While Wang discloses a parallel-fusion architecture with recurrent neural network (RNN) units, Wang does not disclose hardware implementation of RNN units. However, Chang discloses a hardware implementation of RNNs. It would have been obvious to one of ordinary skill in the art to modify the architecture disclosed in Wang to be implemented with hardware, as disclosed in Chang, to yield predictable results of implementing recurrent neural networks. Further, doing so is shown “to be significantly faster than other mobile platforms” (Chang, p. 6, Section VII).

Regarding claim 16, claim 16 is directed to an apparatus for operating a computational network, comprising: a memory; and at least one processor coupled to the memory, the at least one processor being configured to perform the method recited in claim 8. Therefore, the rejection made to claim 8 is applied to claim 16.

Regarding claim 28, claim 28 is directed to a non-transitory computer readable medium having executable code for operating a computational network, the code comprising the method recited in claim 8. Therefore, the rejection made to claim 8 is applied to claim 28.










Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE F LEE whose telephone number is (571)270-7487. The examiner can normally be reached Monday thru Friday, 10:00AM-6:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang can be reached on (571)270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.F.L./Examiner, Art Unit 2124                                                                                                                                                                                                        
/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124